         Case 1:19-cv-04024-JMF Document 38 Filed 12/05/19 Page 1 of 2
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York



                                                    86 Chambers Street
                                                    New York, New York 10007


                                                    December 5, 2019

BY ECF
Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:    State of New York et al v. U.S. Department of Treasury, et al., 19 Civ. 4024 (JMF)

Dear Judge Furman:
        In accordance with the Court’s November 22, 2019 Order, ECF No. 35, we write on
behalf of all parties in the above referenced FOIA litigation.

Status of Defendants’ FOIA Response

        To date, Defendants the United States Department of Treasury and the Internal Revenue
Service (“IRS”) have made seven productions of documents in response to Plaintiffs’ FOIA
request. In total, the IRS has produced the non-exempt portions of 2,409 pages of documents
identified as responsive to Plaintiff’s FOIA request; Treasury has produced the non-exempt
portions of 366 pages of documents responsive to the request.

        Currently, IRS has 6,510 documents that have been identified as potentially responsive to
Plaintiff’s FOIA request that will require further review. Treasury has approximately 500
potentially responsive documents remaining for review.

Status of Parties’ Discussion Regarding Narrowing and Prioritizing

        On December 3, 2019, counsel for the parties met in person for one hour as directed by
the Court. The meet and confer was productive and the parties discussed possible ways of
narrowing and prioritizing the scope of the documents previously identified as potentially
responsive to the FOIA request. The parties hope that they will be able to reach agreement on a
path forward that would narrow the universe of documents requiring review and reduce the
overall time for production.

       Specifically, Defendants are gathering statistics as to how certain types of proposed
narrowing/prioritization would affect the volume of documents remaining for review, and expect
         Case 1:19-cv-04024-JMF Document 38 Filed 12/05/19 Page 2 of 2
                                                                                                   2


to provide those estimates to Plaintiffs by December 11, 2019. Additionally, Defendants have
requested that Plaintiffs propose search terms that could be run within the previously collected
documents to allow Defendants to narrow the universe to the material that Plaintiffs are most
interested in receiving. The identification of search terms will need to be an iterative process
because the proposed search terms will need to be tested and supplemented to insure that they
capture the information Plaintiffs are seeking, while at the same time meaningfully contributing
to a reduction in the burden of review.

        With respect to the Vaughn index, the parties are likewise hopeful that they have reached
an agreement that will provide Plaintiffs the information that they need to evaluate the
withholdings that will not substantially slow the pace of production. Specifically, going forward,
after each production Defendants will provide additional information regarding any documents
that are withheld in full, and Plaintiffs will identify any redactions with respect to which they
would like additional detail to evaluate the basis for the withholdings.



                                             Respectfully submitted,

                                             GEOFFREY S. BERMAN
                                             United States Attorney

                                             By:     /s/ Dominika Tarczynska
                                             DOMINIKA TARCZYNSKA
                                             Assistant United States Attorney
                                             Tel. (212) 637-2748
                                             Fax (212) 637-2686
                                             dominika.tarczynska@usdoj.gov

                                             Counsel for Defendants United States Department
                                             of the Treasury and Internal Revenue Service
